Exhibit 10.6

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is dated as of March 22,
2006, by and among Vyyo Inc., a Delaware corporation (the “Company”), and the
undersigned Investors (each, a “Investor”, and collectively, the “Investors”).

 

WHEREAS:

 


A. IN CONNECTION WITH THE SECURITIES PURCHASE AGREEMENT (THE “SECURITIES
PURCHASE AGREEMENT”) BY AND AMONG THE PARTIES HERETO OF EVEN DATE HEREWITH, THE
COMPANY HAS AGREED, UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN
THE SECURITIES PURCHASE AGREEMENT, TO ISSUE AND SELL TO THE INVESTORS: 
(I) SHARES OF THE COMPANY’S COMMON STOCK (“COMMON STOCK”), PAR VALUE $0.0001 PER
SHARE, (II) CONVERTIBLE NOTES OF THE COMPANY (THE “CONVERTIBLE NOTES”) WHICH
WILL, AMONG OTHER THINGS, BE CONVERTIBLE INTO SHARES OF COMMON STOCK (THE
“CONVERSION SHARES”) IN ACCORDANCE WITH THE TERMS OF THE CONVERTIBLE NOTES,
(III) SENIOR SECURED NOTES, AND (IV) WARRANTS (THE “WARRANTS”) WHICH WILL BE
EXERCISABLE TO PURCHASE ADDITIONAL SHARES OF COMMON STOCK (AS EXERCISED
COLLECTIVELY, THE “WARRANT SHARES”).


 


B. TO INDUCE THE INVESTORS TO EXECUTE AND DELIVER THE SECURITIES PURCHASE
AGREEMENT, THE COMPANY HAS AGREED TO PROVIDE THE REGISTRATION RIGHTS UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, OR
ANY SIMILAR SUCCESSOR STATUTE (COLLECTIVELY, THE “SECURITIES ACT”), AND
APPLICABLE STATE SECURITIES LAWS SET FORTH IN THIS AGREEMENT.


 

NOW, THEREFORE, in consideration of the mutual promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:

 


1. DEFINITIONS.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 


(A) “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR ANY OTHER DAY ON
WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED BY LAW
TO REMAIN CLOSED.


 


(B) “CLOSING DATE” SHALL HAVE THE MEANING SET FORTH IN THE SECURITIES PURCHASE
AGREEMENT.


 


(C) “EFFECTIVE DATE” MEANS THE DATE THE REGISTRATION STATEMENT (AS DEFINED
BELOW) HAS BEEN DECLARED EFFECTIVE BY THE SEC.


 


(D) “EFFECTIVENESS DEADLINE” MEANS THE DATE WHICH IS ONE (1) YEAR AFTER THE
AFTER THE CLOSING DATE.

 

--------------------------------------------------------------------------------


 


(E) “INVESTOR” MEANS AN INVESTOR OR ANY TRANSFEREE OR ASSIGNEE THEREOF TO WHOM
AN INVESTOR ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO BECOME
BOUND BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 9 AND ANY
TRANSFEREE OR ASSIGNEE THEREOF TO WHOM A TRANSFEREE OR ASSIGNEE ASSIGNS ITS
RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO BECOME BOUND BY THE PROVISIONS OF
THIS AGREEMENT IN ACCORDANCE WITH SECTION 9.


 


(F) “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A PARTNERSHIP, A
JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED ORGANIZATION AND A
GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF.


 


(G) “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER TO A REGISTRATION
EFFECTED BY PREPARING AND FILING ONE OR MORE REGISTRATION STATEMENTS IN
COMPLIANCE WITH THE SECURITIES ACT AND PURSUANT TO RULE 415 AND THE DECLARATION
OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT(S) BY THE SEC (AS
DEFINED BELOW).


 


(H) “REGISTRABLE SECURITIES” MEANS (I) THE COMMON SHARES, (II) THE CONVERSION
SHARES ISSUED OR ISSUABLE UPON CONVERSION OF THE CONVERTIBLE NOTES, (III) THE
WARRANT SHARES ISSUED OR ISSUABLE UPON EXERCISE OF THE WARRANTS AND (IV) ANY
SHARE CAPITAL OF THE COMPANY ISSUED OR ISSUABLE WITH RESPECT TO THE COMMON
SHARES, CONVERSION SHARES OR THE WARRANT SHARES AS A RESULT OF ANY STOCK SPLIT,
STOCK DIVIDEND, RECAPITALIZATION, EXCHANGE OR SIMILAR EVENT OR OTHERWISE,
WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSIONS OF THE CONVERTIBLE NOTES OR
EXERCISES OF THE WARRANTS; PROVIDED THAT, SUCH SHARES WILL NOT BE DEEMED TO BE
“REGISTRABLE SECURITIES” IF SUCH SHARES ARE SOLD OR SELLABLE UNDER RULE 144
WITHOUT RESTRICTION OF THE VOLUME LIMITATIONS OF RULE 144(E).


 


(I) “REGISTRATION STATEMENT” MEANS A REGISTRATION STATEMENT OR REGISTRATION
STATEMENTS OF THE COMPANY FILED UNDER THE SECURITIES ACT COVERING THE
REGISTRABLE SECURITIES.


 


(J) “REQUIRED HOLDERS” MEANS THE HOLDERS OF AT LEAST A MAJORITY OF THE
OUTSTANDING REGISTRABLE SECURITIES.


 


(K) “RULE 415” MEANS RULE 415 UNDER THE SECURITIES ACT OR ANY SUCCESSOR
RULE PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS OR DELAYED BASIS.


 


(L) “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


 


2. REGISTRATION.


 


(A) MANDATORY REGISTRATION. THE COMPANY SHALL PREPARE AND, AS SOON AS REASONABLY
PRACTICABLE, FILE WITH THE SEC THE REGISTRATION STATEMENT ON FORM S-3 COVERING
THE RESALE OF ALL OF THE REGISTRABLE SECURITIES. IN THE EVENT THAT FORM S-3 IS
UNAVAILABLE FOR SUCH A REGISTRATION, THE COMPANY SHALL USE SUCH OTHER FORM AS IS
AVAILABLE FOR SUCH A REGISTRATION ON ANOTHER APPROPRIATE FORM REASONABLY
ACCEPTABLE TO THE REQUIRED HOLDERS, SUBJECT TO THE PROVISIONS OF SECTION 2(D).
THE REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE DIRECTED BY THE
REQUIRED HOLDERS) “SELLING SHAREHOLDERS” AND “PLAN OF DISTRIBUTION” SECTIONS TO
BE MUTUALLY AGREED UPON BY THE COMPANY AND THE REQUIRED HOLDERS. THE COMPANY
SHALL USE REASONABLE COMMERCIAL EFFORTS TO HAVE THE REGISTRATION STATEMENT
DECLARED EFFECTIVE BY THE SEC AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN
THE EFFECTIVENESS DEADLINE.

 

2

--------------------------------------------------------------------------------


 


(B) LEGAL COUNSEL. SUBJECT TO SECTION 5 HEREOF, THE REQUIRED HOLDERS SHALL HAVE
THE RIGHT TO SELECT ONE LEGAL COUNSEL TO REVIEW AND OVERSEE ANY REGISTRATION
PURSUANT TO THIS SECTION 2 (“LEGAL COUNSEL”), WHICH SHALL BE BROWN RAYSMAN
MILLSTEIN FELDER & STEINER LLP OR SUCH OTHER COUNSEL AS THEREAFTER DESIGNATED BY
THE REQUIRED HOLDERS. THE COMPANY AND LEGAL COUNSEL SHALL REASONABLY COOPERATE
WITH EACH OTHER IN PERFORMING THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.

 


(C) INELIGIBILITY FOR FORM S-3. IN THE EVENT THAT FORM S-3 IS NOT AVAILABLE FOR
THE REGISTRATION OF THE RESALE OF REGISTRABLE SECURITIES HEREUNDER, THE COMPANY
SHALL (I) REGISTER THE RESALE OF THE REGISTRABLE SECURITIES ON ANOTHER
APPROPRIATE FORM REASONABLY ACCEPTABLE TO THE REQUIRED HOLDERS AND
(II) UNDERTAKE TO REGISTER THE REGISTRABLE SECURITIES ON FORM S-3 AS SOON AS
EITHER SUCH FORM IS AVAILABLE, PROVIDED THAT THE COMPANY SHALL MAINTAIN THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT THEN IN EFFECT UNTIL SUCH TIME AS A
REGISTRATION STATEMENT ON FORM S-3 COVERING THE REGISTRABLE SECURITIES HAS BEEN
DECLARED EFFECTIVE BY THE SEC OR THE COMPANY IS NO LONGER OBLIGATED TO MAINTAIN
A REGISTRATION STATEMENT FOR THE REGISTRABLE SECURITIES PURSUANT TO THE TERMS
HEREOF.


 


3. RELATED OBLIGATIONS.


 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a) or 2(c), the Company will use commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 


(A) SUBJECT TO SECTION (C) BELOW, THE COMPANY SHALL SUBMIT TO THE SEC, WITHIN
FIVE (5) BUSINESS DAYS AFTER THE COMPANY LEARNS THAT NO REVIEW OF A PARTICULAR
REGISTRATION STATEMENT WILL BE MADE BY THE STAFF OF THE SEC OR THAT THE STAFF
HAS NO FURTHER COMMENTS ON A PARTICULAR REGISTRATION STATEMENT, AS THE CASE
MAY BE, A REQUEST FOR ACCELERATION OF EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT TO A TIME AND DATE NOT LATER THAN 48 HOURS AFTER THE SUBMISSION OF
SUCH REQUEST. THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO KEEP THE
REGISTRATION STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT ALL TIMES UNTIL THE
EARLIER OF (I) THE DATE AS OF WHICH THE INVESTORS MAY SELL ALL OF THE
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT WITHOUT THE VOLUME
LIMITATIONS PURSUANT TO RULE 144(E) (OR ANY SUCCESSOR THERETO) PROMULGATED UNDER
THE SECURITIES ACT, (II) SUCH TIME AS THE REGISTRABLE SECURITIES HAVE BEEN SOLD
PURSUANT TO THE REGISTRATION STATEMENT, OR (III) TWO YEARS FROM THE
EFFECTIVENESS OF THE FIRST REGISTRATION STATEMENT FILED HEREUNDER; PROVIDED
HOWEVER, THAT AFTER SUCH TWO YEARS IF COUNSEL TO AN INVESTOR (WHICH MAY BE
IN-HOUSE COUNSEL) ADVISES AN INVESTOR IN WRITING THAT SUCH INVESTOR IS UNABLE TO
FREELY SELL REGISTRABLE SECURITIES PURSUANT TO RULE 144(K), THEN THE COMPANY
SHALL MAINTAIN AN EFFECTIVE REGISTRATION STATEMENT FOR THE CONVERSION SHARES
UNTIL CLAUSE (I) OR (II) IS SATISFIED, BUT NOT TO EXCEED A PERIOD OF UP TO AN
ADDITIONAL TWO YEARS (TOGETHER, THE “REGISTRATION PERIOD”) IF SUCH INVESTOR HAS
CONTINUOUSLY HELD SUCH CONVERSION SHARES (OR THE NOTES RELATING THERETO TWO
YEARS FROM THE DATE HEREOF). THE COMPANY SHALL TAKE COMMERCIALLY REASONABLE
EFFORTS TO ENSURE THAT EACH REGISTRATION STATEMENT (INCLUDING ANY AMENDMENTS OR
SUPPLEMENTS THERETO AND PROSPECTUSES CONTAINED THEREIN) SHALL NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF
PROSPECTUSES, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE) NOT
MISLEADING.

 

3

--------------------------------------------------------------------------------


 


(B) THE COMPANY SHALL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS (INCLUDING
POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION STATEMENT, WHICH PROSPECTUS
IS TO BE FILED PURSUANT TO RULE 424 PROMULGATED UNDER THE SECURITIES ACT, AS
MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES
DURING THE REGISTRATION PERIOD, AND, DURING SUCH PERIOD, COMPLY WITH THE
PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL
REGISTRABLE SECURITIES OF THE COMPANY COVERED BY SUCH REGISTRATION STATEMENT
UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES SHALL HAVE BEEN DISPOSED
OF IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER OR
SELLERS THEREOF AS SET FORTH IN SUCH REGISTRATION STATEMENT. IN THE CASE OF
AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION STATEMENT WHICH ARE REQUIRED TO BE
FILED PURSUANT TO THIS AGREEMENT (INCLUDING PURSUANT TO THIS SECTION 3(B)) BY
REASON OF THE COMPANY FILING A REPORT ON FORM 10-Q, FORM 10-K OR ANY ANALOGOUS
REPORT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”), THE COMPANY SHALL HAVE INCORPORATED SUCH REPORT BY REFERENCE INTO SUCH
REGISTRATION STATEMENT, IF APPLICABLE, OR, IF NECESSARY, SHALL FILE SUCH
AMENDMENTS OR SUPPLEMENTS WITH THE SEC ON THE SAME DAY ON WHICH THE EXCHANGE ACT
REPORT IS FILED WHICH CREATED THE REQUIREMENT FOR THE COMPANY TO AMEND OR
SUPPLEMENT SUCH REGISTRATION STATEMENT.


 


(C) THE COMPANY SHALL (A) PERMIT LEGAL COUNSEL TO REVIEW AND COMMENT UPON (I) A
REGISTRATION STATEMENT AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO ITS FILING WITH
THE SEC AND (II) ALL AMENDMENTS AND SUPPLEMENTS TO ALL REGISTRATION STATEMENTS
(EXCEPT FOR ANNUAL REPORTS ON FORM 10-K, AND REPORTS ON FORM 10-Q AND ANY
SIMILAR OR SUCCESSOR REPORTS) WITHIN A REASONABLE NUMBER OF DAYS PRIOR TO THEIR
FILING WITH THE SEC, AND (B) NOT FILE ANY REGISTRATION STATEMENT OR AMENDMENT OR
SUPPLEMENT THERETO IN A FORM TO WHICH LEGAL COUNSEL REASONABLY AND TIMELY
OBJECTS. THE COMPANY SHALL NOT SUBMIT A REQUEST FOR ACCELERATION OF THE
EFFECTIVENESS OF A REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT THERETO
WITHOUT THE PRIOR APPROVAL OF LEGAL COUNSEL, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD. THE COMPANY SHALL FURNISH TO LEGAL COUNSEL, WITHOUT
CHARGE, (I) COPIES OF ANY CORRESPONDENCE FROM THE SEC OR THE STAFF OF THE SEC TO
THE COMPANY OR ITS REPRESENTATIVES RELATING TO ANY REGISTRATION STATEMENT,
(II) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE SEC, ONE COPY OF ANY
REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL
STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, IF
REQUESTED BY AN INVESTOR, AND ALL EXHIBITS AND (III) UPON THE EFFECTIVENESS OF
ANY REGISTRATION STATEMENT, ONE COPY OF THE PROSPECTUS INCLUDED IN SUCH
REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO. THE COMPANY
SHALL REASONABLY COOPERATE WITH LEGAL COUNSEL IN PERFORMING THE COMPANY’S
OBLIGATIONS PURSUANT TO THIS SECTION.


 


(D) THE COMPANY SHALL FURNISH TO EACH INVESTOR WHOSE REGISTRABLE SECURITIES ARE
INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT CHARGE, (I) PROMPTLY AFTER THE
SAME IS PREPARED AND FILED WITH THE SEC, AT LEAST ONE COPY OF SUCH REGISTRATION
STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL STATEMENTS AND
SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, IF REQUESTED BY AN
INVESTOR, ALL EXHIBITS AND EACH PRELIMINARY PROSPECTUS, (II) UPON THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT, TEN (10) COPIES OF THE PROSPECTUS
INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS
THERETO (OR SUCH OTHER NUMBER OF COPIES AS SUCH INVESTOR MAY REASONABLY REQUEST)
AND (III) SUCH OTHER DOCUMENTS, INCLUDING COPIES OF ANY PRELIMINARY OR FINAL
PROSPECTUS, AS SUCH INVESTOR MAY REASONABLY REQUEST FROM TIME TO TIME IN ORDER
TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH
INVESTOR.

 

4

--------------------------------------------------------------------------------


 


(E) THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO (I) REGISTER AND
QUALIFY, UNLESS AN EXEMPTION FROM REGISTRATION AND QUALIFICATION APPLIES, THE
RESALE BY INVESTORS OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF ALL SAID
JURISDICTIONS IN THE UNITED STATES WHERE INVESTORS INTEND TO SELL SHARES,
(II) PREPARE AND FILE IN THOSE JURISDICTIONS, SUCH AMENDMENTS (INCLUDING
POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH REGISTRATIONS AND
QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE EFFECTIVENESS THEREOF DURING
THE REGISTRATION PERIOD, (III) TAKE SUCH OTHER ACTIONS AS MAY BE NECESSARY TO
MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN EFFECT AT ALL TIMES DURING THE
REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER ACTIONS REASONABLY NECESSARY OR
ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES FOR SALE IN SUCH JURISDICTIONS;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION
THEREWITH OR AS A CONDITION THERETO TO (X) QUALIFY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
SECTION 3(E) OR WHERE QUALIFICATION NECESSITATES UNDUE TIME OR EXPENSE, (Y)
SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH JURISDICTION, OR (Z) FILE A
GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION. THE COMPANY
SHALL PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO HOLDS REGISTRABLE
SECURITIES OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE
SUSPENSION OF THE REGISTRATION OR QUALIFICATION OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ANY JURISDICTION
IN THE UNITED STATES OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE.


 


(F) THE COMPANY SHALL NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN WRITING OF THE
HAPPENING OF ANY EVENT, AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE OF SUCH
EVENT, AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT,
AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING (PROVIDED THAT IN NO EVENT SHALL THE COMPANY DELIVER SUCH
NOTICE TO THE INVESTORS WITHOUT THE INVESTORS’ PRIOR CONSENT IF SUCH NOTICE
CONTAINS ANY MATERIAL, NONPUBLIC INFORMATION), AND, SUBJECT TO SECTION 3(R),
PROMPTLY PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT TO
CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND DELIVER TEN (10) COPIES OF SUCH
SUPPLEMENT OR AMENDMENT TO LEGAL COUNSEL AND EACH INVESTOR (OR SUCH OTHER NUMBER
OF COPIES AS LEGAL COUNSEL OR SUCH INVESTOR MAY REASONABLY REQUEST). THE COMPANY
SHALL ALSO PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN WRITING (I) WHEN A
PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN
FILED, AND WHEN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS
BECOME EFFECTIVE (NOTIFICATION OF SUCH EFFECTIVENESS SHALL BE DELIVERED TO LEGAL
COUNSEL AND EACH INVESTOR BY FACSIMILE OR E-MAIL ON THE SAME DAY OF SUCH
EFFECTIVENESS AND BY OVERNIGHT MAIL), (II) OF ANY REQUEST BY THE SEC FOR
AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR
RELATED INFORMATION, AND (III) OF THE COMPANY’S REASONABLE DETERMINATION THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE.


 


(G) THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE
ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A
REGISTRATION STATEMENT, OR THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION AND, IF SUCH AN ORDER OR
SUSPENSION IS ISSUED, TO OBTAIN THE WITHDRAWAL OF SUCH ORDER OR SUSPENSION AT
THE EARLIEST POSSIBLE MOMENT AND TO NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO
HOLDS REGISTRABLE SECURITIES BEING SOLD OF THE ISSUANCE OF SUCH ORDER AND THE
RESOLUTION THEREOF OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT
OF ANY PROCEEDING FOR SUCH PURPOSE.

 

5

--------------------------------------------------------------------------------


 


(H) THE COMPANY AGREES THAT, IF GOLDMAN, SACHS & CO. (“GOLDMAN SACHS” AND,
TOGETHER WITH ANY OTHER AFFILIATE OF GOLDMAN SACHS, THE “GS ENTITIES” OR THE “GS
ENTITY”) OR ANY GS ENTITY COULD REASONABLY BE DEEMED TO BE AN “UNDERWRITER,” AS
DEFINED IN SECTION 2(A)(11) OF THE SECURITIES ACT, IN CONNECTION WITH ANY
REGISTRATION OF THE COMPANY’S SECURITIES OF ANY GS ENTITY PURSUANT TO THIS
AGREEMENT, AND ANY AMENDMENT OR SUPPLEMENT THEREOF (ANY SUCH REGISTRATION
STATEMENT OR AMENDMENT OR SUPPLEMENT A “GS UNDERWRITER REGISTRATION STATEMENT”),
THEN THE COMPANY WILL COOPERATE WITH SUCH GS ENTITY IN ALLOWING SUCH GS ENTITY
TO CONDUCT CUSTOMARY “UNDERWRITER’S DUE DILIGENCE” WITH RESPECT TO THE COMPANY
AND SATISFY ITS OBLIGATIONS IN RESPECT THEREOF. IN ADDITION, AT GOLDMAN SACHS’
REQUEST, THE COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS
AUDITOR OR COUNSEL TO FURNISH TO GOLDMAN SACHS, ON THE FIRST DATE OF THE
EFFECTIVENESS OF THE GS UNDERWRITER REGISTRATION STATEMENT (I) A LETTER, DATED
SUCH DATE, FROM THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN
FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO
GOLDMAN SACHS, AND (II) AN OPINION, DATED AS OF SUCH DATE, OF COUNSEL
REPRESENTING THE COMPANY FOR PURPOSES OF SUCH GS UNDERWRITER REGISTRATION
STATEMENT, IN FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY GIVEN IN AN
UNDERWRITTEN PUBLIC OFFERING, INCLUDING, WITHOUT LIMITATION, A STANDARD “10B-5”
STATEMENT FOR SUCH OFFERING, ADDRESSED TO GOLDMAN SACHS; SUCH COMFORT LETTER,
LEGAL OPINION AND/OR 10B-5 STATEMENT SHALL BE FURNISHED TO GOLDMAN SACHS (I) AT
NO ADDITIONAL COST TO GOLDMAN SACHS IF THEY ARE ALREADY PROVIDED TO ANOTHER
PARTY IN CONNECTION WITH A GS UNDERWRITER REGISTRATION OR (II) AT GOLDMAN SACHS’
EXPENSE IF SUCH COMFORT LETTER, LEGAL OPINION AND/OR 10B-5 STATEMENT ARE NOT
OTHERWISE BEING PROVIDED IN CONNECTION WITH A GS UNDERWRITER STATEMENT. THE
COMPANY WILL ALSO PERMIT LEGAL COUNSEL TO GOLDMAN SACHS TO REVIEW AND COMMENT
UPON ANY SUCH GS UNDERWRITER REGISTRATION STATEMENT AT LEAST FIVE BUSINESS DAYS
PRIOR TO ITS FILING WITH THE SEC AND ALL AMENDMENTS AND SUPPLEMENTS TO ANY SUCH
GS UNDERWRITER REGISTRATION STATEMENT WITHIN A REASONABLE NUMBER OF DAYS PRIOR
TO THEIR FILING WITH THE SEC AND NOT FILE ANY GS UNDERWRITER REGISTRATION
STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO IN A FORM TO WHICH GOLDMAN SACHS’
LEGAL COUNSEL REASONABLY AND TIMELY OBJECTS.


 


(I) THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS EITHER TO (I) CAUSE
ALL OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE
LISTED ON EACH SECURITIES EXCHANGE ON WHICH SECURITIES OF THE SAME CLASS OR
SERIES ISSUED BY THE COMPANY ARE THEN LISTED, IF ANY, IF THE LISTING OF SUCH
REGISTRABLE SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE, OR
(II) SECURE DESIGNATION AND QUOTATION OF ALL OF THE REGISTRABLE SECURITIES
COVERED BY A REGISTRATION STATEMENT ON THE AMERICAN STOCK EXCHANGE OR (III) IF,
DESPITE THE COMPANY’S COMMERCIALLY REASONABLE EFFORTS TO SATISFY, THE PRECEDING
CLAUSES (I) OR (II) THE COMPANY IS UNSUCCESSFUL IN SATISFYING THE PRECEDING
CLAUSES (I) OR (II), TO SECURE THE INCLUSION FOR QUOTATION ON THE NASDAQ
SMALLCAP MARKET FOR SUCH REGISTRABLE SECURITIES AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, TO USE ITS BEST EFFORTS TO ARRANGE FOR AT LEAST TWO
MARKET MAKERS TO REGISTER WITH THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC. (“NASD”) AS SUCH WITH RESPECT TO SUCH REGISTRABLE SECURITIES. THE
COMPANY SHALL PAY ALL FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS
OBLIGATION UNDER THIS SECTION 3(I).


 


(J) THE COMPANY SHALL COOPERATE WITH THE INVESTORS WHO HOLD REGISTRABLE
SECURITIES BEING OFFERED AND, TO THE EXTENT APPLICABLE, FACILITATE THE TIMELY
PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGEND)
REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED AND RESOLD PURSUANT TO A
REGISTRATION STATEMENT AND ENABLE SUCH CERTIFICATES TO BE IN

 

6

--------------------------------------------------------------------------------


 


SUCH DENOMINATIONS OR AMOUNTS, AS THE CASE MAY BE, AS THE INVESTORS
MAY REASONABLY REQUEST AND REGISTERED IN SUCH NAMES AS THE INVESTORS
MAY REQUEST.


 


(K) IF REQUESTED BY AN INVESTOR, THE COMPANY SHALL (I) AS SOON AS PRACTICABLE
INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION AS AN INVESTOR REASONABLY REQUESTS TO BE INCLUDED THEREIN RELATING
TO THE SALE AND DISTRIBUTION OF REGISTRABLE SECURITIES, INCLUDING, WITHOUT
LIMITATION, INFORMATION WITH RESPECT TO THE NUMBER OF REGISTRABLE SECURITIES
BEING OFFERED OR SOLD, THE PURCHASE PRICE BEING PAID THEREFOR AND ANY OTHER
TERMS OF THE OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH OFFERING;
(II) AS SOON AS PRACTICABLE MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AFTER BEING NOTIFIED OF THE MATTERS TO BE
INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT; AND
(III) AS SOON AS PRACTICABLE, SUPPLEMENT OR MAKE AMENDMENTS TO ANY REGISTRATION
STATEMENT IF REASONABLY REQUESTED BY AN INVESTOR HOLDING ANY REGISTRABLE
SECURITIES.


 


(L) THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE REGISTERED WITH
OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE
NECESSARY TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES.


 


(M) THE COMPANY SHALL MAKE GENERALLY AVAILABLE TO ITS SECURITY HOLDERS AS SOON
AS PRACTICAL, BUT NOT LATER THAN NINETY (90) DAYS AFTER THE CLOSE OF THE PERIOD
COVERED THEREBY, AN EARNINGS STATEMENT (IN FORM COMPLYING WITH, AND IN THE
MANNER PROVIDED BY, THE PROVISIONS OF RULE 158 UNDER THE SECURITIES ACT)
COVERING A TWELVE-MONTH PERIOD BEGINNING NOT LATER THAN THE FIRST DAY OF THE
COMPANY’S FISCAL QUARTER NEXT FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION
STATEMENT.


 


(N) THE COMPANY SHALL OTHERWISE USE COMMERCIALLY REASONABLE EFFORTS TO COMPLY
WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC IN CONNECTION WITH ANY
REGISTRATION HEREUNDER.


 


(O) WITHIN TWO (2) BUSINESS DAYS AFTER A REGISTRATION STATEMENT WHICH COVERS
REGISTRABLE SECURITIES IS DECLARED EFFECTIVE BY THE SEC, THE COMPANY SHALL
DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE COMPANY TO DELIVER, TO THE
TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH COPIES TO THE INVESTORS
WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN SUCH REGISTRATION STATEMENT)
CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE
SEC.


 


(P) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, AT ANY TIME THE COMPANY
MAY DELAY FILING THE REGISTRATION STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO
OR THE DISCLOSURE OF MATERIAL, NON-PUBLIC INFORMATION CONCERNING THE COMPANY,
IF, IN THE GOOD FAITH OPINION OF THE BOARD OF DIRECTORS, THE DISCLOSURE OF WHICH
AT THE TIME WOULD BE SERIOUSLY DETRIMENTAL TO THE COMPANY AND ITS STOCKHOLDERS,
(A “GRACE PERIOD”); PROVIDED, THAT THE COMPANY SHALL PROMPTLY (I) NOTIFY THE
INVESTORS IN WRITING OF THE EXISTENCE OF MATERIAL, NON-PUBLIC INFORMATION GIVING
RISE TO A GRACE PERIOD (PROVIDED THAT IN EACH NOTICE THE COMPANY WILL NOT
DISCLOSE THE CONTENT OF SUCH MATERIAL, NON-PUBLIC INFORMATION TO THE INVESTORS
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INVESTORS) AND THE DATE ON WHICH THE
GRACE PERIOD WILL BEGIN, AND (II) NOTIFY THE INVESTORS IN WRITING OF THE DATE ON
WHICH THE GRACE PERIOD ENDS; AND, PROVIDED

 

7

--------------------------------------------------------------------------------


 


FURTHER, THAT THE AGGREGATE DAYS IN THE GRACE PERIODS SHALL NOT EXCEED NINETY
(90) DAYS DURING ANY THREE HUNDRED SIXTY FIVE (365) DAY PERIOD (AN “ALLOWABLE
GRACE PERIOD”). FOR PURPOSES OF DETERMINING THE LENGTH OF A GRACE PERIOD ABOVE,
THE GRACE PERIOD SHALL BEGIN ON AND INCLUDE THE DATE THE INVESTORS RECEIVE THE
NOTICE REFERRED TO IN CLAUSE (I) AND SHALL END ON AND INCLUDE THE LATER OF THE
DATE THE INVESTORS RECEIVE THE NOTICE REFERRED TO IN CLAUSE (II) AND THE DATE
REFERRED TO IN SUCH NOTICE. THE PROVISIONS OF SECTION 3(G) HEREOF SHALL NOT BE
APPLICABLE DURING THE PERIOD OF ANY ALLOWABLE GRACE PERIOD. UPON EXPIRATION OF
THE GRACE PERIOD, THE COMPANY SHALL AGAIN BE BOUND BY THE FIRST SENTENCE OF
SECTION 3(F) WITH RESPECT TO THE INFORMATION GIVING RISE THERETO UNLESS SUCH
MATERIAL, NON-PUBLIC INFORMATION IS NO LONGER APPLICABLE. NOTWITHSTANDING
ANYTHING TO THE CONTRARY, THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO DELIVER
UNLEGENDED SHARES OF COMMON STOCK TO A TRANSFEREE OF AN INVESTOR IN ACCORDANCE
WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE
OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH AN INVESTOR HAS OTHERWISE
COMPLIED WITH THE REQUIREMENTS THEREIN AND ENTERED INTO A CONTRACT FOR SALE, AND
DELIVERED A COPY OF THE PROSPECTUS INCLUDED AS PART OF THE APPLICABLE
REGISTRATION STATEMENT, PRIOR TO THE INVESTOR’S RECEIPT OF THE NOTICE OF A GRACE
PERIOD AND FOR WHICH THE INVESTOR HAS NOT YET SETTLED.


 


(Q) IF THE COMPANY PROPOSES TO REGISTER ANY OF ITS STOCK OR OTHER SECURITIES
UNDER THE SECURITIES ACT IN CONNECTION WITH AN UNDERWRITTEN PUBLIC OFFERING OF
SUCH SECURITIES SOLELY FOR CASH OTHER THAN ON FORM S-8 OR SIMILAR FORM, THE
COMPANY SHALL, AT SUCH TIME, PROMPTLY GIVE EACH INVESTOR NOTICE OF SUCH
REGISTRATION. UPON THE REQUEST OF EACH INVESTOR GIVEN WITHIN TWENTY (20) DAYS
AFTER SUCH NOTICE IS GIVEN BY THE COMPANY, THE COMPANY SHALL, SUBJECT TO THE
PROVISIONS OF SECTION 3(R), CAUSE TO BE REGISTERED ALL OF THE REGISTRABLE
SECURITIES THAT EACH SUCH INVESTOR HAS REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION.


 


(R) IN THE EVENT OF AN UNDERWRITTEN PUBLIC OFFERING, ANY PARTICIPANT IN THE
OFFERING SHALL BE REQUIRED TO ENTER INTO AN UNDERWRITING AGREEMENT UNDER THE
TERMS AND CONDITIONS REASONABLY NEGOTIATED BETWEEN THE COMPANY AND THE MANAGING
UNDERWRITER. ALL INVESTORS PROPOSING TO DISTRIBUTE THEIR SECURITIES THROUGH SUCH
UNDERWRITING SHALL (TOGETHER WITH THE COMPANY) ENTER INTO AN UNDERWRITING
AGREEMENT IN CUSTOMARY FORM WITH THE MANAGING UNDERWRITER SELECTED FOR SUCH
UNDERWRITING BY THE COMPANY. NOTWITHSTANDING ANY OTHER PROVISION OF SECTION 3
HEREIN, IF THE MANAGING UNDERWRITER DETERMINES IN ITS REASONABLE DISCRETION THAT
THE SUCCESS OF THE OFFERING WILL BE JEOPARDIZED WITHOUT A LIMITATION ON THE
NUMBER OF SHARES TO BE UNDERWRITTEN, THE MANAGING UNDERWRITER MAY IN ITS
REASONABLE DISCRETION LIMIT THE REGISTRABLE SECURITIES OR OTHER SECURITIES TO BE
DISTRIBUTED THROUGH SUCH UNDERWRITING PRO RATA, AND IF NECESSARY, EXCLUDE ALL
SELLING STOCKHOLDERS, TO THE EXTENT THAT OTHER STOCKHOLDERS OF THE COMPANY THAT
HAVE REGISTRATION RIGHTS HAVE BEEN SIMILARLY LIMITED. IF ANY INVESTOR
DISAPPROVES OF THE TERMS OF ANY SUCH UNDERWRITING, SUCH INVESTOR MAY ELECT TO
WITHDRAW THEREFROM BY WRITTEN NOTICE TO THE COMPANY AND THE MANAGING
UNDERWRITER.


 


4. OBLIGATIONS OF THE INVESTORS.


 


(A) AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED FILING DATE
OF A REGISTRATION STATEMENT, THE COMPANY SHALL NOTIFY EACH INVESTOR IN WRITING
OF THE INFORMATION THE COMPANY REQUIRES FROM EACH SUCH INVESTOR IF SUCH INVESTOR
ELECTS TO HAVE ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION STATEMENT. IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF
THE COMPANY TO COMPLETE THE REGISTRATION PURSUANT TO THIS AGREEMENT WITH

 

8

--------------------------------------------------------------------------------


 


RESPECT TO THE REGISTRABLE SECURITIES OF A PARTICULAR INVESTOR THAT SUCH
INVESTOR SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING ITSELF, THE
REGISTRABLE SECURITIES HELD BY IT AND THE INTENDED METHOD OF DISPOSITION OF THE
REGISTRABLE SECURITIES HELD BY IT AS SHALL BE REASONABLY REQUIRED IN ACCORDANCE
WITH THE SECURITIES ACT TO EFFECT THE EFFECTIVENESS OF THE REGISTRATION OF SUCH
REGISTRABLE SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH
REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST.


 


(B) EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE OF THE REGISTRABLE SECURITIES,
AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY REQUESTED BY THE COMPANY IN
CONNECTION WITH THE PREPARATION AND FILING OF ANY REGISTRATION STATEMENT
HEREUNDER, UNLESS SUCH INVESTOR HAS NOTIFIED THE COMPANY IN WRITING OF SUCH
INVESTOR’S ELECTION TO EXCLUDE ALL OF SUCH INVESTOR’S REGISTRABLE SECURITIES
FROM SUCH REGISTRATION STATEMENT.


 


(C) EACH INVESTOR AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY OF
THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(G) OR THE FIRST
SENTENCE OF 3(F), SUCH INVESTOR WILL IMMEDIATELY DISCONTINUE DISPOSITION OF
REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT(S) COVERING SUCH
REGISTRABLE SECURITIES UNTIL SUCH INVESTOR’S RECEIPT OF THE COPIES OF THE
SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 3(G) OR THE FIRST
SENTENCE OF 3(F) OR RECEIPT OF NOTICE THAT NO SUPPLEMENT OR AMENDMENT IS
REQUIRED. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY SHALL CAUSE ITS
TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF COMMON STOCK TO A TRANSFEREE OF
AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT IN
CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH AN
INVESTOR HAS ENTERED INTO A CONTRACT FOR SALE PRIOR TO THE INVESTOR’S RECEIPT OF
A NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN
SECTION 3(G) OR THE FIRST SENTENCE OF 3(F) AND FOR WHICH THE INVESTOR HAS NOT
YET SETTLED.


 


(D) UNLESS EXEMPT FROM THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES
ACT, PURSUANT TO RULE 172 OF THE SECURITIES ACT, IN CONNECTION WITH SALES OF
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT, EACH INVESTOR
COVENANTS AND AGREES THAT IT WILL COMPLY WITH THE PROSPECTUS DELIVERY
REQUIREMENTS ACT AS APPLICABLE TO IT IN CONNECTION WITH SALES OF REGISTRABLE
SECURITIES PURSUANT TO THE REGISTRATION STATEMENT.


 


5. EXPENSES OF REGISTRATION.

 

Except as otherwise provided herein, all reasonable expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company shall be paid by the Company.

 


6. INDEMNIFICATION.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 


(A) TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY WILL, AND HEREBY DOES,
INDEMNIFY, HOLD HARMLESS AND DEFEND EACH INVESTOR, THE DIRECTORS, OFFICERS,
MEMBERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF, AND EACH PERSON, IF
ANY, WHO CONTROLS ANY INVESTOR WITHIN

 

9

--------------------------------------------------------------------------------


 


THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (EACH, AN “INDEMNIFIED
PERSON”), AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES, JUDGMENTS, FINES,
PENALTIES, CHARGES, COSTS, REASONABLE ATTORNEYS’ FEES, AMOUNTS PAID IN
SETTLEMENT OR EXPENSES, JOINT OR SEVERAL, (COLLECTIVELY, “DAMAGES”) INCURRED IN
INVESTIGATING, PREPARING OR DEFENDING ANY ACTION, CLAIM, SUIT, INQUIRY,
PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE FOREGOING BY OR BEFORE ANY
COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER REGULATORY AGENCY, BODY OR THE
SEC, WHETHER PENDING OR THREATENED, WHETHER OR NOT AN INDEMNIFIED PARTY IS OR
MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”), TO WHICH ANY OF THEM MAY BECOME
SUBJECT INSOFAR AS SUCH DAMAGES (OR ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR
THREATENED, IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON:  (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT IN A REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO OR IN ANY FILING MADE IN
CONNECTION WITH THE QUALIFICATION OF THE OFFERING UNDER THE SECURITIES OR OTHER
“BLUE SKY” LAWS OF ANY JURISDICTION IN WHICH REGISTRABLE SECURITIES ARE OFFERED
(“BLUE SKY FILING”), OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, (II) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY PRELIMINARY PROSPECTUS IF USED PRIOR TO THE
EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT, OR CONTAINED IN THE FINAL
PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF THE COMPANY FILES ANY AMENDMENT
THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR THE OMISSION OR ALLEGED OMISSION
TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN
WERE MADE, NOT MISLEADING, OR (III) ANY VIOLATION OR ALLEGED VIOLATION BY THE
COMPANY OF THE SECURITIES ACT, THE EXCHANGE ACT, ANY OTHER LAW, INCLUDING,
WITHOUT LIMITATION, ANY STATE SECURITIES LAW, OR ANY RULE OR REGULATION
THEREUNDER RELATING TO THE OFFER OR SALE OF THE REGISTRABLE SECURITIES PURSUANT
TO A REGISTRATION STATEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I) THROUGH
(III) BEING, COLLECTIVELY, “VIOLATIONS”). SUBJECT TO SECTION 6(C), THE COMPANY
SHALL REIMBURSE THE INDEMNIFIED PERSONS, PROMPTLY AS SUCH EXPENSES ARE INCURRED
AND ARE DUE AND PAYABLE, FOR ANY REASONABLE LEGAL FEES OR OTHER REASONABLE
EXPENSES INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6(A):  (I) SHALL NOT APPLY
TO A DAMAGES BY AN INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A VIOLATION
WHICH OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN
WRITING TO THE COMPANY BY SUCH INDEMNIFIED PERSON EXPRESSLY FOR USE IN
CONNECTION WITH THE PREPARATION OF THE REGISTRATION STATEMENT OR ANY SUCH
AMENDMENT THEREOF OR SUPPLEMENT THERETO, IF SUCH PROSPECTUS WAS TIMELY MADE
AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3(D); (II) WITH RESPECT TO ANY
PRELIMINARY PROSPECTUS, SHALL NOT INURE TO THE BENEFIT OF ANY SUCH PERSON FROM
WHOM THE PERSON ASSERTING ANY SUCH DAMAGES PURCHASED THE REGISTRABLE SECURITIES
THAT ARE THE SUBJECT THEREOF (OR TO THE BENEFIT OF ANY PERSON CONTROLLING SUCH
PERSON) IF THE UNTRUE STATEMENT OR OMISSION OF MATERIAL FACT CONTAINED IN THE
PRELIMINARY PROSPECTUS WAS CORRECTED IN THE PROSPECTUS, AS THEN AMENDED OR
SUPPLEMENTED, IF SUCH PROSPECTUS WAS TIMELY MADE AVAILABLE BY THE COMPANY
PURSUANT TO SECTION 3(D), AND THE INDEMNIFIED PERSON WAS PROMPTLY ADVISED IN
WRITING NOT TO USE THE INCORRECT PROSPECTUS PRIOR TO THE USE GIVING RISE TO A
VIOLATION AND SUCH INDEMNIFIED PERSON, NOTWITHSTANDING SUCH ADVICE, USED IT OR
FAILED TO DELIVER THE CORRECT PROSPECTUS AS REQUIRED BY THE SECURITIES ACT AND
SUCH CORRECT PROSPECTUS WAS TIMELY MADE AVAILABLE PURSUANT TO SECTION 3(D);
(III) SHALL NOT BE AVAILABLE TO THE EXTENT SUCH DAMAGES IS BASED ON A FAILURE OF
THE INVESTOR TO DELIVER OR TO CAUSE TO BE DELIVERED THE PROSPECTUS MADE
AVAILABLE BY THE COMPANY, INCLUDING A CORRECTED PROSPECTUS, IF SUCH PROSPECTUS
OR CORRECTED PROSPECTUS WAS TIMELY MADE AVAILABLE BY THE COMPANY PURSUANT TO
SECTION 3(D); AND (IV) SHALL

 

10

--------------------------------------------------------------------------------


 


NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY DAMAGES IF SUCH SETTLEMENT IS
EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED. SUCH INDEMNITY SHALL REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE
INDEMNIFIED PERSON AND SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES
BY THE INVESTORS PURSUANT TO SECTION 9.


 


(B) IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH AN INVESTOR IS
PARTICIPATING, EACH SUCH INVESTOR AGREES TO SEVERALLY AND NOT JOINTLY INDEMNIFY,
HOLD HARMLESS AND DEFEND, TO THE SAME EXTENT AND IN THE SAME MANNER AS IS SET
FORTH IN SECTION 6(A), THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS
WHO SIGNS THE REGISTRATION STATEMENT AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (EACH, AN
“INDEMNIFIED PARTY”), AGAINST ANY DAMAGES OR INDEMNIFIED DAMAGES TO WHICH ANY OF
THEM MAY BECOME SUBJECT, UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR
OTHERWISE, INSOFAR AS SUCH DAMAGES OR ACTIONS OR PROCEEDINGS WHETHER COMMENCED
OR THREATENED IN RESPECT THEREOF OR INDEMNIFIED DAMAGES ARISE OUT OF OR ARE
BASED UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT, AND ONLY TO THE EXTENT,
THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY SUCH INVESTOR EXPRESSLY FOR USE IN
CONNECTION WITH SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT
THEREOF OR ANY PROSPECTUS CONTAINED THEREIN; AND, SUBJECT TO SECTION 6(C), SUCH
INVESTOR WILL REIMBURSE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY AN
INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH DAMAGES
AS PROMPTLY AS SUCH EXPENSES ARE INCURRED AND ARE DUE AND PAYABLE; PROVIDED,
HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 6(B) AND THE
AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN SECTION 7 SHALL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY DAMAGES IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE PRIOR WRITTEN CONSENT OF SUCH INVESTOR, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; PROVIDED, FURTHER, HOWEVER, THAT THE INVESTOR
SHALL BE ONLY LIABLE UNDER THIS SECTION 6(B), TOGETHER WITH ANY AMOUNT OF
CONTRIBUTION CONTAINED IN SECTION 7, FOR ONLY THAT AMOUNT OF A DAMAGES OR
INDEMNIFIED DAMAGES AS DOES NOT EXCEED THE NET PROCEEDS TO SUCH INVESTOR AS A
RESULT OF THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION
STATEMENT. SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY AND SHALL
SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO
SECTION 9. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6(B) WITH RESPECT TO ANY
PRELIMINARY PROSPECTUS SHALL NOT INURE TO THE BENEFIT OF ANY INDEMNIFIED PARTY
IF THE UNTRUE STATEMENT OR OMISSION OF MATERIAL FACT CONTAINED IN THE
PRELIMINARY PROSPECTUS WAS CORRECTED ON A TIMELY BASIS IN THE PROSPECTUS, AS
THEN AMENDED OR SUPPLEMENTED.


 


(C) PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER
THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING
(INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING A DAMAGES, SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A DAMAGES IN RESPECT THEREOF
IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 6, DELIVER TO
THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF, AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT
THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTICED, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFYING PARTY AND THE INDEMNIFIED PERSON OR
THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN

 

11

--------------------------------------------------------------------------------


 


ITS OWN COUNSEL WITH THE REASONABLE FEES AND EXPENSES OF NOT MORE THAN ONE
COUNSEL FOR SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE
INDEMNIFYING PARTY, IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE
INDEMNIFYING PARTY, THE REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PERSON
OR INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PERSON OR
INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH
PROCEEDING. IN THE CASE OF AN INDEMNIFIED PERSON, LEGAL COUNSEL REFERRED TO IN
THE IMMEDIATELY PRECEDING SENTENCE SHALL BE SELECTED BY THE COMPANY, SUBJECT TO
THE REASONABLE CONSENT OF THE INVESTORS HOLDING AT LEAST A MAJORITY IN INTEREST
OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT TO WHICH
THE DAMAGES RELATES. THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON SHALL COOPERATE
FULLY WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY NEGOTIATION OR DEFENSE
OF ANY SUCH ACTION OR DAMAGES BY THE INDEMNIFYING PARTY AND SHALL FURNISH TO THE
INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE TO THE INDEMNIFIED PARTY
OR INDEMNIFIED PERSON WHICH RELATES TO SUCH ACTION OR DAMAGES. THE INDEMNIFYING
PARTY SHALL KEEP THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON REASONABLY APPRISED
AT ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH
RESPECT THERETO. NO INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY
ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT,
PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT UNREASONABLY WITHHOLD,
DELAY OR CONDITION ITS CONSENT. NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON, CONSENT TO ENTRY
OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OR OTHER COMPROMISE WHICH DOES NOT
INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF
TO SUCH INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A RELEASE FROM ALL LIABILITY
INRESPECT TO SUCH DAMAGES OR LITIGATION. FOLLOWING INDEMNIFICATION AS PROVIDED
FOR HEREUNDER, THE INDEMNIFYING PARTY SHALL BE SUBROGATED TO ALL RIGHTS OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON WITH RESPECT TO ALL THIRD PARTIES, FIRMS
OR CORPORATIONS RELATING TO THE MATTER FOR WHICH INDEMNIFICATION HAS BEEN MADE.
THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A
REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH
INDEMNIFYING PARTY OF ANY LIABILITY TO THE INDEMNIFIED PERSON OR INDEMNIFIED
PARTY UNDER THIS SECTION 6, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
PREJUDICED IN ITS ABILITY TO DEFEND SUCH ACTION.


 


(D) THE INDEMNIFICATION REQUIRED BY THIS SECTION 6 SHALL BE MADE BY PERIODIC
PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION OR
DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED DAMAGES ARE INCURRED.


 


(E) THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO (I) ANY
CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON
AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND (II) ANY LIABILITIES THE
INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE LAW.


 


7. CONTRIBUTION.


 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that: 
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) in connection with such sale shall be entitled to
contribution from any Person

 

12

--------------------------------------------------------------------------------


 

involved in such sale of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable
Securities, together with any amount under Section 6, shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities pursuant to such Registration Statement.

 


8. REPORTS UNDER THE EXCHANGE ACT.


 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:

 


(A) MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE UNDERSTOOD
AND DEFINED IN RULE 144;


 


(B) USE REASONABLE, DILIGENT EFFORTS TO FILE WITH THE SEC IN A TIMELY MANNER ALL
REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND
THE EXCHANGE ACT SO LONG AS THE COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS AND
THE FILING OF SUCH REPORTS AND OTHER DOCUMENTS IS REQUIRED FOR THE APPLICABLE
PROVISIONS OF RULE 144; AND


 


(C) FURNISH TO EACH INVESTOR SO LONG AS SUCH INVESTOR OWNS REGISTRABLE
SECURITIES, PROMPTLY UPON WRITTEN REQUEST, (I) A WRITTEN STATEMENT BY THE
COMPANY, IF TRUE, THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF
RULE 144, THE SECURITIES ACT AND THE EXCHANGE ACT, (II) A COPY OF THE MOST
RECENT ANNUAL REPORT OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO
FILED BY THE COMPANY, AND (III) SUCH OTHER INFORMATION AS MAY BE REASONABLY
REQUESTED TO PERMIT THE INVESTORS TO SELL SUCH SECURITIES PURSUANT TO RULE 144
WITHOUT REGISTRATION.


 


9. ASSIGNMENT OF REGISTRATION RIGHTS.


 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of at least 100,000 shares of
such Investor’s Registrable Securities if:  (i) the Investor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within ten (10) days after such
assignment; (ii) the Company is, within ten (10)) days after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act and
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Securities Purchase Agreement
and applicable laws.

 


10. AMENDMENT OF REGISTRATION RIGHTS.


 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver

 

13

--------------------------------------------------------------------------------


 

effected in accordance with this Section 10 shall be binding upon each Investor
and the Company. No such amendment shall be effective to the extent that it
applies to less than all of the holders of the Registrable Securities. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

 


11. MISCELLANEOUS.

 


(A) A PERSON IS DEEMED TO BE A HOLDER OF REGISTRABLE SECURITIES WHENEVER SUCH
PERSON OWNS OR IS DEEMED TO OWN OF RECORD SUCH REGISTRABLE SECURITIES. IF THE
COMPANY RECEIVES CONFLICTING INSTRUCTIONS, NOTICES OR ELECTIONS FROM TWO OR MORE
PERSONS WITH RESPECT TO THE SAME REGISTRABLE SECURITIES, THE COMPANY SHALL ACT
UPON THE BASIS OF INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM SUCH RECORD
OWNER OF SUCH REGISTRABLE SECURITIES.


 


(B) ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING AND WILL BE
DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED PERSONALLY;
(II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION
IS MECHANICALLY OR ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING
PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME. THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:


 

If to the Company:

 

Vyyo Inc.

4015 Miranda Avenue

First Floor

Palo Alto, CA 94304-1218

Telephone:  (650) 319-4000

Facsimile:  (650) 319-4022

Attention:  General Counsel

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue

Palo Alto, CA 94301

Telephone:  (650) 470-4500

Facsimile:  (650) 470-4570

Attention:  Gregory Smith, Esq.

 

If to an Investor, to its address and facsimile number set forth on the
Schedule of Investors attached hereto, with copies to such Investor’s
representatives as set forth on the Schedule of Investors, or to such other
address and/or facsimile number and/or to the attention of such other Person as
the recipient party has specified by written notice given to each other party
five (5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or

 

14

--------------------------------------------------------------------------------


 

electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 


(C) FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS AGREEMENT OR
OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR REMEDY, SHALL NOT
OPERATE AS A WAIVER THEREOF.


 


(D) ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE
STATE OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY
JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE
VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER
JURISDICTION. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


 


(E) THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT) AND THE INSTRUMENTS REFERENCED HEREIN AND THEREIN
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF. THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN AND
THEREIN. THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND THE INSTRUMENTS
REFERENCED HEREIN AND THEREIN SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


 


(F) SUBJECT TO THE REQUIREMENTS OF SECTION 9, THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE PERMITTED SUCCESSORS AND ASSIGNS OF EACH OF
THE PARTIES HERETO.

 

15

--------------------------------------------------------------------------------


 


(G) THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(H) THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT. THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE DELIVERED TO THE
OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A COPY OF THIS AGREEMENT BEARING
THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


 


(I) EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE AND PERFORMED, ALL SUCH
FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL SUCH OTHER
AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS ANY OTHER PARTY
MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(J) ALL CONSENTS AND OTHER DETERMINATIONS REQUIRED TO BE MADE BY THE INVESTORS
PURSUANT TO THIS AGREEMENT SHALL BE MADE, UNLESS OTHERWISE SPECIFIED IN THIS
AGREEMENT, BY THE REQUIRED HOLDERS.


 


(K) THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN
BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO RULES OF STRICT
CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


(L) THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR
MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.


 


(M) THE OBLIGATIONS OF EACH INVESTOR HEREUNDER ARE SEVERAL AND NOT JOINT WITH
THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO PROVISION OF THIS AGREEMENT IS
INTENDED TO CONFER ANY OBLIGATIONS ON ANY INVESTOR VIS-À-VIS ANY OTHER INVESTOR.
NOTHING CONTAINED HEREIN, AND NO ACTION TAKEN BY ANY INVESTOR PURSUANT HERETO,
SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP, AN ASSOCIATION, A
JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE
INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH
OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREIN.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

 

 

VYYO INC.

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

INVESTORS:

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------